Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This action is responsive to an original application filed on 11/29/2018 with acknowledgement that this application is a 371 PCT with a priority date of 5/31/2016 to SKPUV 50073-2016. 
	Claims 1-5, 7, and 9-14 are currently pending.  Claims 15 and 18-20 have been withdrawn from further consideration and Claims 6, 8, and 16-17 have been cancelled.  Claim 1 is an independent claim. 
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-5, 7, and 9-14), drawn to an automatic self-extinguishing fire device in the reply filed on 7 is acknowledged.  The traversal is on the grounds that the claims of Group I and the claims of Group II are so closely related that a search for the subject matter of Group I could be carried out concomitantly with the search for the subject matter of Group II since the claims of the non-elected groups require the device of Group I. 
This argument is not found persuasive because Group I is drawn to an automatic self-extinguishing fire device classified in CPC A62C35/10 and Group II is drawn to method steps of releasing an extinguishing substance classified in CPC A62C99/0009.  Furthermore, Group I lacks the same or corresponding special technical features of the sequencing method steps of releasing an extinguishing substance as required in Group II, and while Group II depends from Claim 1 in Group I, Group II does not depend from Claims 2-5, 7, and 9-14 in Group I, thus a search for the subject matter of Group II may not entirely overlap with a search for the subject matter of Group I.   
Claims 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or listed on an IDS, they have not been considered.  See Paragraph 009 of the Specification, which references DE10163527 and DE10224505, which are not listed on an IDS.
The information disclosure statement (IDS) submitted on 11/29/2018 was filed on the application filing date of 11/29/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a pressure valve” (Claim 1 Line 6), "a space with a gas bubble" (Claim 4 Lines 3-4), "a floating  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The disclosure is objected to because of the following informalities: 
In the Abstract, “the ends of the hose” (Lines 1-2), “the inner content of the hose” (Line 3), “The extinguishing substance” (Line 4), and additional terms throughout the Abstract lack antecedent basis and should be revised to ensure proper antecedent basis. 
In the Abstract, “which position in the hose” (Line 6) and additional phrases throughout the Abstract should be revised to ensure proper grammar. 
In the Specification, "the device comprises of closed hose” (Paragraph 0011) and additional phrases throughout the Specification should be revised to ensure proper grammar.
In the Specification, “sufficies” (Paragraph 0012) and additional terms throughout the Specification should be revised to ensure proper spelling. 
In the Specification, “the construction realization of the automatic fire self-extinguishing device” (Paragraph 002), “the metal endings of the hose” (Paragraph 0011), and additional phrases throughout the Specification lack antecedent basis and should be revised to ensure proper antecedent basis. 
	The above are just examples of inconsistencies and problematic issues found in the disclosure and noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other deficiencies in the Abstract and Specification.  Appropriate correction is required.
Claim Objections
Claims 1, 3, 9, and 13-14 are objected to because of the following informalities: 
In Claim 1 (Line 5), Claim 7 (Lines 2-3), and Claim 9 (Lines 2-3), “at least one of the ending” should be revised to “at least one of the endings” to ensure proper grammar.
In Claim 3 (Line 3), “the color of the extinguishing substance” should be revised to “a color of the extinguishing substance” to ensure proper antecedent basis. 
In Claim 9 (Lines 2-3), “wherein mechanical indicator” should be revised to “wherein the mechanical indicator” to ensure proper antecedent basis and proper grammar. 
In Claim 13 (Lines 2-3), “the hoses has” should be revised to “the hose has” to ensure proper antecedent basis and proper grammar.
In Claim 14 (Line 3), “on a outer surface” should be revised to “on an outer surface” to ensure proper grammar. 
The above are just examples of inconsistencies and problematic issues found in the claims and noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other deficiencies, such as improper punctuation and grammar, in the claims.  Appropriate correction is required.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a mechanical indicator" (Claim 9) and "an assessment unit" (Claim 10).
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a mechanical indicator” corresponds to Claim 10 (Lines 2-3), “mechanical indicator is a pressure sensor” and “an assessment unit” corresponds to the Specification Paragraph 0018 “the assessment unit, for example a panel of the fire protection unit”.  Based on the disclosure and the claims as a whole the examiner interprets “a mechanical indicator” in Claim 9 to be a pressure sensor and “an assessment unit” in Claim 10 to be a panel.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 (Lines 2-6) is indefinite because it states “the hose includes a pyrotechnical element for a sudden increase in the pressure inside the hose (1); the hose (1) has at least one place with a weakened cross-section for an outflow of the extinguishing substance (2) during the increase of the pressure caused by the pyrotechnical element” and it is unclear if “a pyrotechnical element” refers to a pyrotechnical characteristic of the hose, a chemical element that has pyrotechnical aspects, a pyrotechnical substance, or something else.  In fact, Claim 11 is objected to under 37 CFR 1.83(a) because the original disclosure fails to show “a pyrotechnical element” as recited in Lines 3 and 6 of Claim 11.  In addition, the term “sudden” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, thus it is not clear how much time can pass for an increase in pressure to be considered “sudden”.  Additionally, it is not clear if “for a sudden increase in the pressure inside the hose” means that “the pyrotechnical element” causes “a sudden increase in pressure inside the hose” or if it means “the pyrotechnical element” reacts to “a sudden increase in pressure inside the hose”.  Additionally, there is improper antecedent basis for “the pressure inside the hose” and “the increase of pressure caused by the pyrotechnical element” in the claim.  For the purpose of examination, Claim 11 (Lines 2-6) will be interpreted to state “the hose includes a pyrotechnical substance configured to cause an increase in pressure inside the hose (1); and the hose (1) has at least 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CN-203507380-U to Chen et al. (“Chen”) in view of US PGPUB 2008/0087446 A1 to Sitabkhan (“Sitabkhan”) and EP 0094192 A1 to Whitlock et al. (“Whitlock”). 
As to Claim 1, Chen discloses an automatic self-extinguishing fire device (Machine Translation of Title “Fire detection tube type temperature sensing automatic fire extinguishing device”) comprising: 
an extinguishing substance (Fig. 1 # 4 “extinguishing medium”), 
a hose closed on both ends by pressed endings (See Annotated Fig. 1, Machine Translation of Page 4 “closed conduit 3 of sealed at both ends flexible pressure-resistant”), the extinguishing substance is inside the hose (See Annotated Fig. 1); 
a pressure valve for filling by the extinguishing substance is located on one of the endings of the hose (Machine Translation of Page 4 “The end of closed conduit 3 can be installed the check valve assembly that carries sealing function, for fill extinguishing medium 4 and driving gas 2 in pipeline”); 

wherein the hose is at least partially flexible (Machine Translation of Pages 2-3 “described airtight container is plastic alloy flexible pipe, and the port at plastic alloy flexible pipe two ends is hermetically-sealed construction”) and the extinguishing substance in the hose is under pressure (Machine Translation of Page 2 “airtight container and be sealed in its inner extinguishing medium”), 
Regarding Claim 1, Chen does not specifically disclose wherein at least one of the endings has a closing screw.
However Sitabkhan discloses an automatic self-extinguishing fire device (Title “Self-activated fire extinguisher”) comprising an extinguishing substance (Paragraph 0010 “fire suppressant agent”), and a hose (Fig. 2 #22 “tube”) closed on an end by a pressed ending (Fig. 2 #24 “valve mechanism”), wherein the ending has a closing screw (Per Paragraph 0022 “valve 24 is spot welded, brazed or threaded onto the end of the tubes 22”, and a threaded valve is equivalent to a closing screw).  The closing screw allows the ending to be threadably installed or removed using a standard fitting. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one of the endings of Chen to have a closing screw, as taught by Sitabkhan, for the purpose of allowing the ending to be threadably installed or removed using a standard fitting. 
Regarding Claim 1, Chen modified by Sitabkhan as applied above does not disclose wherein the hose is at least partially transparent in order to observe an inner content of the hose. 
However, Whitlock discloses an automatic self-extinguishing fire device (Page 1 Lines 4-5 “automatic fire extinguishing apparatus”) comprising an extinguishing substance (Page 3 Line 9 “BCF fire 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hose of Chen to be at least partially transparent in order to observe an inner content of the hose, as taught by Whitlock, for the purpose of assisting in checking for serviceability. 
As to Claim 2, in reference to the automatic self-extinguishing fire device of Chen modified by the closing screw of Sitabkhan and hose of Whitlock as applied to Claim 1 above, Whitlock further discloses wherein the extinguishing substance is colored (Page 4 Lines 2-3 “The extinguishant is preferably dyed a conspicuous colour”) so the extinguishing substance is readily visible through the transparent hose (Page 4 Lines 4-5).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen modified by the closing screw of Sitabkhan and hose of Whitlock as applied to Claim 1 above to have the extinguishing substance be colored, as taught by Whitlock, for the purpose of having the extinguishing substance be readily visible through the transparent hose.
As to Claim 3, Chen in view of Sitabkhan and Whitlock as applied to Claim 2 above does not disclose wherein the hose has a control surface with a color corresponding to the color of the fire extinguishing substance, as perceived from an outside, on an outer surface of the hose.

Therefore, it would have been obvious to one of ordinary skill in the art to modify the automatic self-extinguishing fire device of Chen modified by the closing screw of Sitabkhan and hose and colored fire extinguishing substance of Whitlock as applied to Claim 2 above such that the hose has a control surface with a color corresponding to the color of the fire extinguishing substance, as perceived from an outside, on an outer surface of the hose, as taught by Whitlock, for the purpose of indicating the type of fire extinguishing substance contained in the transparent hose. 
As to Claim 9, in reference to the automatic self-extinguishing fire device of Chen modified by the closing screw of Sitabkhan and hose of Whitlock as applied to Claim 1 above, Chen further discloses wherein at least one of the endings of the hose includes a mechanical indicator of a pressure of the extinguishing substance (Fig. 1 #5 “pressure sensor” which is understood to be a device that can detect and respond to pressure mechanically) 
As to Claim 10, in reference to the automatic self-extinguishing fire device of Chen modified by the closing screw of Sitabkhan and hose of Whitlock as applied to Claim 9 above, Chen further discloses wherein the mechanical indicator is a pressure sensor connected to an assessment unit (Machine Translation of Page 4 “pressure sensor 5 can pass to fire signal fire-alarm or fire central control unit”, it is understood that fire central control unit can be an equivalent of a panel, since a fire central control unit has controls and a panel is defined by Merriam Webster as a usually vertical mount for controls or dials).
As to Claim 12, in reference to the automatic self-extinguishing fire device of Chen modified by the closing screw of Sitabkhan and hose of Whitlock as applied to Claim 1 above, Chen discloses wherein .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sitabkhan and Whitlock as applied to Claim 1 above and further in view of US Patent 4,752,019 to Walker (“Walker”) (Citing evidence of NPL Document “FM-200 Safety Data Sheet”).  
As to Claim 4, in reference to the automatic self-extinguishing fire device of Chen modified by the closing screw of Sitabkhan and hose of Whitlock as applied to Claim 1 above, Chen further discloses wherein the extinguishing substance is a liquid (Machine Translation of Page 2 “FM200 medicament”, which per Page 1 of NPL Document “FM-200 Safety Data Sheet” FM200 is a liquefied gas) and inside the hose there is a space with a gas bubble (Machine Translation of Page 3 states “extinguishing medium and driving gas are directly sealed up for safekeeping in pipe”, the driving gas is sealed next to the liquid extinguishing substance as shown in Annotated Fig. 1, Merriam Webster defines a bubble as a small globule typically hollow and light, such as a small body of gas within a liquid.  Machine Translation of Page 4 states “First will fill FM200 (heptafluoro-propane) extinguishing medium 4 of 0.7kg and the spy fire-tube type tubular temperature-sensing self-starting extinguishing device of driving nitrogen, approximately 10 meters of left and right of length, are coiled in around the interior electrical equipment of cabinet”, thus it is understood that when the hose is moved and coiled from the state shown in Annotated Fig. 1, the driving gas will move due to gravity such that inside the hose and within the liquid there is a bubble of gas). 
Chen does not disclose wherein inside the hose there is a floating body adjusted for movement inside the hose.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen modified by the closing screw of Sitabkhan, hose and liquid extinguishing substance of Whitlock, as applied above such that inside the hose, which is an object that holds liquid equivalent to a container, there is a floating body adjusted for movement inside a hose, as taught by Walker, for the purpose of indicating the quantity of liquid extinguishing substance inside the hose.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sitabkhan and Whitlock as applied to Claim 1 above and further in view of US PGPUB 2014/0305666 A1 to Cordani (“Cordani”).  
As to Claim 5, in reference to the automatic self-extinguishing fire device of Chen modified by the closing screw of Sitabkhan and hose of Whitlock as applied to Claim 1 above, Chen and Whitlock do not disclose wherein the hose is made from a polyamide.
However, Cordani discloses an automatic self-extinguishing fire device (Title “device for suppressing electrical fires”) comprising an extinguishing substance (Paragraph 0041 “fire suppressant”) and a hose (Figs. 1-4 #10 “conduit”) , wherein the extinguishing substance is inside the hose (See Figs. 1-4) and wherein the hose is made from a polyamide (Paragraph 0049 “polyamide TPE”) to resist tearing and hold the extinguishing substance for a long period of time without evaporating (Paragraph 0049).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sitabkhan and Whitlock as applied to Claim 1 above and further in view of US PGPUB 2008/0289831 A1 to Kaimart (“Kaimart”).   
As to Claim 7, in reference to the automatic self-extinguishing fire device of Chen modified by the closing screw of Sitabkhan and hose of Whitlock as applied to Claim 1 above, Chen does not disclose wherein at least one of the endings of the hose has a heat-shrinking PVC protector.
However, Kaimart discloses an extinguishing fire device (Title “fire extinguishing device”) wherein a heat-shrinking PVC protector (Fig. 1 # 2 and #7, Paragraph 0064) is placed around the fire extinguishing device to aid the fire extinguishing device in resisting surface abrasion (Paragraph 0021). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known method taught by Kaimart of placing a heat shrinking PVC protector on an exterior location of an extinguishing fire device that could be at risk of surface abrasion to modify the self-extinguishing fire device of Chen modified by the closing screw of Sitabkhan and hose of Whitlock as applied to Claim 1 above by placing a heat shrinking PVC protector on at least one of the endings of the hose which would yield the predictable result of having more protection from surface abrasion for the ending of the hose and any objects that may be surrounding the self-extinguishing fire device when compared to the abrasion protection provided by a closing screw without a heat shrinking PVC protector. 

11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sitabkhan and Whitlock as applied to Claim 1 above and further in view of CN-203447673-U to Xiong et al. (“Xiong”).
As to Claim 11, in reference to the automatic self-extinguishing fire device of Chen modified by the closing screw of Sitabkhan and hose of Whitlock as applied to Claim 1 above, Chen discloses wherein the hose has at least one place with a weakened cross section for an outflow of the extinguishing substance (Machine Translation of Page 2 “airtight container is made by temperature-sensitive material, and its surface at high temperature can be softened and the formation jet that breaks under the effect of internal pressure”).
Chen does not disclose wherein the hose includes a pyrotechnical substance configured to cause an increase in pressure inside the hose. 
However, Xiong discloses an automatic self-extinguishing fire device (Title “Pipe-network type automatic fire extinguishing device”) comprising a container (Fig. 1 #1 “container”) that includes a pyrotechnical substance configured to cause an increase in pressure inside the container (Machine Translation of Page 4 “starting the in-built material 5 of box 3 is solid-state gas generating agents, what container 1 was in-built is extinguishing chemical, such as dry powder, ultra-fine dry powder, water, foam etc., the startup line of startup and feedback line group 4 part excites the solid-state gas generating agent that starts box 3 interior fillings at once, make this solid-state gas generating agent produce driving gas”, the excited solid-state gas generating agent is a pyrotechnical element that produces driving gas resulting in a pressure increase due to the internal expansion of gas in a closed volume prior to breaking through a releasing part); wherein the container has at least one place with a weakened cross-section configured to allow an outflow of an extinguishing substance during the increase in pressure inside the container caused by the pyrotechnical substance (Machine Translation of Page 4 “Entering extinguishing chemical in container 1 cooling agent in container 1 carries out cooling, 
Xiong teaches that including the pyrotechnical substance configured to cause an increase in pressure inside the container wherein the container has at least one place with a weakened cross-section configured to allow an outflow of an extinguishing substance during the increase in pressure inside the container caused by the pyrotechnical substance results in the automatic self-extinguishing fire device fully covering an area with extinguishing substance in the event of a fire (Machine Translation of Page 4 “cabin of vehicle is carried out to total flooding fire extinguishing”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen modified by the closing screw of Sitabkhan and hose of Whitlock as applied to Claim 1 above such that the hose includes a pyrotechnical substance configured to cause an increase in pressure inside the hose, wherein the hose has at least one place with a weakened cross-section configured to allow an outflow of the extinguishing substance during the increase in pressure inside the hose caused by the pyrotechnical substance, as taught by Xiong, for the purpose of fully flooding an area with extinguishing substance in the event of a fire. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sitabkhan and Whitlock as applied to Claim 1 above and further in view of US PGPUB 2016/0193489 A1 to Taniguchi et al. (“Taniguchi”).  

However, Taniguchi discloses an automatic self-extinguishing fire device (Fig. 1 #10 “automatic fire-extinguishing equipment”) comprising an extinguishing substance (Fig. 3 #14 “Fire Extinguishing Agent”), and a hose (Fig. 1 #12 “container”) closed on both ends (See Fig. 1, the hose is closed on both ends by #22 “electrofusion joints”) , wherein the extinguishing substance is inside the hose (See Fig. 3), and wherein the hose has a diameter of at least 18 mm (Paragraph 0032 “the outer diameter of the container 12 is 4 mm-40 mm”, thus when the diameter of the hose is 18mm-40mm it is at least 18 mm).
Taniguchi discloses that the diameter of the hose of the automatic self-extinguishing fire device is determined so the automatic self-extinguishing fire device can be a practical size for usage in a particular space (Paragraph 0032). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic self-extinguishing fire device of Chen modified by the closing screw of Sitabkhan and hose of Whitlock as applied to Claim 1 above such that the hose has a diameter of at least 18 mm, as taught by Taniguchi, for the purpose of having the automatic self-extinguishing fire device be a suitable size for a fire-susceptible area that the automatic self-extinguishing fire device is being placed in. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sitabkhan and Whitlock as applied to Claim 1 above and further in view of US PGPUB 2012/0032793 A1 to Sonzala et al. (“Sonzala”). 
As to Claim 14, in reference to the automatic self-extinguishing fire device of Chen modified by the closing screw of Sitabkhan and hose of Whitlock as applied to Claim 1 above, Chen does not disclose 
However, Sonzala discloses a device (Paragraph 0024 “Visual wheel end assembly high-temperature warning system”) that has a thermometer (Fig. 3 # 304 “visual temperature indicator”) on an outer surface (Fig. 3 #300 “wheel end assembly”), wherein the thermometer includes a thermochromic tinction (Paragraph 0024 “thermochromic paint”). 
Sonzala discloses that the thermometer comprising the thermochromic tinction provides a visual indication that the outer surface has reached a temperature that is high enough to cause a fire (Paragraphs 0023 and 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known method taught by Sonzala of placing a thermometer including a thermochromic tinction on an outer surface that can be exposed to high temperatures in order to modify the self-extinguishing fire device of Chen modified by the closing screw of Sitabkhan and hose of Whitlock as applied to Claim 1 above by placing a thermometer comprising a thermochromic tinction on an outer surface of the hose which would yield the predictable result of giving a visual indication that a fire risk is present. 


    PNG
    media_image1.png
    693
    813
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 3,827,502 to Lockwood discloses an automatic self-extinguishing fire device comprising a hose, an extinguishing substance, and a mechanical indicator of a pressure of the extinguishing substance.  US Patent 8,402,985 to Schmalfuss discloses an automatic self-extinguishing fire device containing a space with a gas bubble. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 

/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752